Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 21, 2019

The Court of Appeals hereby passes the following order:

A18A1571. IN THE INTEREST OF A. B., A CHILD.

      We granted the father’s application for discretionary review of the order of the
juvenile court terminating his parental rights. After careful review of the entire record
in this case, we conclude that the application for discretionary review was
improvidently granted, and it is ordered that this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/21/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.